561 So. 2d 1293 (1990)
FIRESTONE TIRE & RUBBER and Cigna Ins. Company, Appellants,
v.
George KNOWLES and the Division of Workers' Compensation, Appellees.
No. 89-2659.
District Court of Appeal of Florida, First District.
May 24, 1990.
Rhea P. Grossman, Miami, for appellants.
Jerold Feuer, Miami, for appellees.
WENTWORTH, Judge.
The employer/carrier seek review of a workers' compensation order by which attendant care for 24 hours per day was awarded to claimant. We affirm, finding competent, substantial evidence to support the award of around-the-clock daily care, and finding no error in the amount which was awarded for the per hour value of that care. However, we reverse that part of the order which compensates claimant's wife for providing such attendant care for more than 12 hours per day after October 1, 1989. According to Mr. C's TV Rental v. Murray, 559 So. 2d 452 (Fla. 1st DCA April 12, 1990), section 440.13(2)(e)2, Florida Statutes, as it was amended effective October 1, 1989, applies to attendant care benefits awarded in a preamendment order where services are both rendered and paid for after the effective date of the amendment.
Affirmed in part, reversed in part, and remanded for compliance with section 440.13(2)(e)2, Florida Statutes (1989).
SMITH and WIGGINTON, JJ., concur.